Title: To Benjamin Franklin from Joseph-Mathias Gérard de Rayneval, 31 July 1778
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


A versailles 31 Juillet 1778
M. Le Comte de Vergennes étant surchargé de travail, Monsieur, il m’a chargé de vous faire part de la bonne nouvelle que nous venons de recevoir.
Un premier Avis qui nous étoit parvenu ce matin, nous avoit annoncé un Combat entre M. Le Comte D’Orvilliers et M. L’Amiral Keppel. Deux couriers qui viennent d’arriver, confirment cette importante nouvelle. Le Combat s’est engagé lundy dernier 27. de ce mois vers midy, et a été général et des plus vifs. M. d’Orvilliers ayant de l’avantage, apres plusieurs heures de Combat, a reviré sur son Ennemi pour le serrer de près, mais le vent étant devenu favorable à M. Keppel, celui cy l’a mit a profit pour éviter le Combat que notre Flotte s’efforçoit de rengager; il a éteint tous ses feux tandis que tous les notres étoient allumés, et il a profité de la nuit pour fuir et pour laisser à M. D’Orvilliers le Champ de Bataille et l’honneur du Combat. Notre flotte est rentrée dans Brest pour se reparer. Nous n’avons encore que peu de Details sur cette glorieuse affaire, mais nous ne tarderons pas d’en avoir. Je suis certain, Monsieur, que vous partagez la satisfaction qu’elle nous donne, car notre Cause est commune. J’ai l’honneur d’être avec un parfait attachement, Monsieur, Votre tres humble et tres obeissant Serviteur
(signé) Gerard DE Raynevalsecrétaire du Conseil d’Etat.

P.S. Les Anglois avoient 32. Vaisseaux de ligne

